UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2879


In Re: REGINALD L. FRAZIER,

                                                          Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (MISC-490-3-5-F)


Submitted:   February 7, 1996         Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Reginald L. Frazier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Frazier appeals the district court's denial of his

application for reinstatement to practice law in the Eastern Dis-

trict of North Carolina. In addition, he petitions this court for

a writ of mandamus or prohibition directing the district court to

grant his application.
     Frazier was disbarred in North Carolina in 1989, and his

petition for reinstatement was denied in 1995. Since Frazier is not

a licensed attorney, we find no error in the district court's

ruling and deny the petition for writ of mandamus or prohibition.
Frazier's application to proceed in forma pauperis is denied and

this matter is dismissed. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2